Case 19-00149-SMT   Doc 65-1 Filed 06/17/19 Entered 06/17/19 00:41:49   Desc
                            Exhibit Page 1 of 8
Case 19-00149-SMT   Doc 65-1 Filed 06/17/19 Entered 06/17/19 00:41:49   Desc
                            Exhibit Page 2 of 8
Case 19-00149-SMT   Doc 65-1 Filed 06/17/19 Entered 06/17/19 00:41:49   Desc
                            Exhibit Page 3 of 8
Case 19-00149-SMT   Doc 65-1 Filed 06/17/19 Entered 06/17/19 00:41:49   Desc
                            Exhibit Page 4 of 8
Case 19-00149-SMT   Doc 65-1 Filed 06/17/19 Entered 06/17/19 00:41:49   Desc
                            Exhibit Page 5 of 8
Case 19-00149-SMT   Doc 65-1 Filed 06/17/19 Entered 06/17/19 00:41:49   Desc
                            Exhibit Page 6 of 8
Case 19-00149-SMT   Doc 65-1 Filed 06/17/19 Entered 06/17/19 00:41:49   Desc
                            Exhibit Page 7 of 8
Case 19-00149-SMT   Doc 65-1 Filed 06/17/19 Entered 06/17/19 00:41:49   Desc
                            Exhibit Page 8 of 8
